Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the clear hard coat layer is changed to have a desired thickness.” While there is support in paragraph 0079 of the specification as originally filed to recite that the clear hard coat layer has a part where the thickness changes, that is, a thickness gradient part and while paragraph 0134 of the specification as originally filed states that in “the laminated members of the examples…..by changing the thickness of the clear hard coat layer” where the examples recite that the hard coating composition “was applied…by inkjet to have the thickness after curing…” (para 0092), i.e. the clear hard coat layer thickness is changed using a specific means, there is no support to broadly recite “the clear hard coat layer is changed” by any means as presently claimed.
Claims 2-9 and 11-12 are rejected as dependent of rejected Claim 1.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12 recites “the clear hard coat layer is changed to have a desired thickness.” It is unclear what is meant by “desired thickness”. Further, it is unclear if the limitation of line 12 is narrower, broader, or the same as line 11, “the clear hard coat layer has a thickness of 0.1 microns to 10 microns.” For purposes of examination, Examiner assumes the claimed “desired thickness” is the claimed “thickness of 0.1 microns to 10 microns.”
Claims 2-9 and 11-12 are rejected as dependent of rejected Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (US 2014/0211316 A1) in view of Hayashi et al. (US 2013/0329297 A1).
Regarding Claim 1, Furui et al. discloses an antiglare sheet for an image display device (para 0046, lines 1-3), comprising an antiglare layer (abstract) laminated to a transparent resin base material (para 0228), wherein the antiglare layer is a cured (para 0252) hard coat layer (para 0234, line 1-4) having a ten point average roughness Rz of 0.3 µm to 1.5 µm (para 0232, lines 7-9), a thickness of 3 
Furui et al. does not disclose the haze value Hm of the laminate with the low refractive index layer.
Hayashi et al. discloses an antireflection film, comprising rough hard coat antiglare layer and a low refractive index layer (Abstract), wherein the haze value of the antireflective film is 0.5% (para 0140). A low haze value maintains high light transmittance and display quality (para 0082). Hayashi also discloses the low refractive index layer is a hard coat layer (para 0083), having a haze value of 1% or lower (para 0082). This low refractive index layer can be considered a clear coat, according to evidentiary reference Boghossian et al. (US 2018/0171060) which teaches “Haze values of 5 or less can be considered acceptable for clear coats and transparencies” (para 0233).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Furui et al. to incorporate the teachings of Hayashi et al. and produce an optical laminate 
These Ha and Hm values satisfy the formula in Claim 1.
Although Furui et al. in view of Hayashi et al. does not disclose “the clear hard coat layer is changed to have a desired thickness”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Furui et al. in view of Hayashi et al. meets the requirements of the claimed optical laminated member including the claimed clear hard coat layer thickness, Furui et al. in view of Hayashi et al. clearly meet the requirements of present claims.
Regarding Claim 6, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. Hayashi et al. further discloses that the clear hard coating composition, which produces the Hm of the optical laminate of 0.5% as shown above, preferably has a viscosity of 5 cps (5 mPa·s), which enables formation of a uniform coating film (para 0093).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Furui et al in view of Hayashi et al. to further incorporate the teachings of Hayashi et al. to produce an optical laminated member comprising a clear hard coating composition having a viscosity of 5 mPa·s. Doing so would produce an optical laminated member with a uniform coating film.
Regarding Claim 8, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. Furui et al. further discloses the antiglare sheet (optical laminated member) is produced by coating the resin composition that is to form the antiglare layer with an irregular form on the outermost surface on a transparent base material (para 0246), and 
While Furui et al. in view of Hayashi et al. disclose the antiglare sheet employed in an image display device, there is no explicit disclosure that the side of the transparent substrate not having the antiglare hard coat layer and clear coat layer is to be disposed so as to face a surface of the display unit as claimed. However, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Furui et al. in view of Hayashi et al. disclose antiglare sheet as presently claimed, it is clear that the antiglare sheet 
Regarding Claim 9, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. While Furui et al. in view of Hayashi et al. disclose the antiglare sheet employed in an image display device, there is no explicit disclosure that the antiglare sheet is for an in-vehicle device touch panel display as claimed. However, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Furui et al. in view of Hayashi et al. 
Regarding Claim 11, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. Furui et al. further discloses the antiglare layer comprising a binder resin comprising photopolymerizable functional groups such as unsaturated polymerizable functional groups (paras 0199-0201). 
Although Furui et al. in view of Hayashi et al. does not disclose that the antiglare hard coat layer is a layer on a surface of which a bumpy shape has been formed by bringing a mold base having a bumpy shape on its surface into surface contact with an uncured coating layer of the coating composition for forming an antiglare layer and then removing the mold base, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Furui et al. in view of Hayashi et al.  meets the requirements of the claimed optical laminated member, Furui et al. in view of Hayashi et al. clearly meet the requirements of present claims.
Regarding Claim 12, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 11 above.
Although Furui et al. in view of Hayashi et al. does not disclose that the antiglare hard coat layer is a layer on a surface of which a bumpy shape has been formed by curing an uncured coating layer of the coating composition for forming an antiglare layer with a mold base having a bumpy shape on its surface being kept in surface contact with the uncured coating layer and then removing the mold base, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Furui et al. in view of Hayashi et al.  meets the requirements of the claimed optical laminated member, Furui et al. in view of Hayashi et al. clearly meet the requirements of present claims.
Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. in view of Hayashi et al. as applied to claim 1 above, and further in view of Lin et al. (US 2013/0158140 A1).
Regarding Claims 2 and 3, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. Furui further discloses the antiglare layer comprises dipentaerythritol hexa(meth)acrylate and 
Lin et al. discloses antireflection coating comprising adhesive which is acrylic resin made from combination of monomers including isobornyl methacrylate, methyl methacrylate, and methacrylic acid (para 0022) which is identical to second component of present invention. Lin et al. discloses this coating composition is particularly useful in the field of displays, and can effectively reduce reflection loss of the photo energy and improve the light transmittance (para 0031, lines 13-18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Furui et al. in view of Hayashi et al. to incorporate the teachings of Lin et al. to produce an optical laminated member wherein the coating composition for forming the antiglare layer further comprises the composition of Lin et al, comprising acrylic resin made from monomers including isobornyl methacrylate, methyl methacrylate, and methacrylic acid which is identical to second component of present invention. Doing so would reduce reflection loss of the photo energy and improve the light transmittance.
While there is no disclosure in Furui et al. in view of Hayashi et al. and Lin et al. that surface irregularities of the antiglare hard coat layer are surface irregularities derived from phase separation between the first component and the second component as claimed, given that Furui et al. in view of Hayashi et al. and Lin et al. disclose the antiglare layer having the first and second components identical to those used in the present invention, it is clear that the antiglare layer would inherently possess surface irregularities derived from phase separation between the first component and the second component as claimed.
Regarding Claim 4
Furui et al. discloses using 85% dipentaerythritols multifunctional acrylates (para 0270). Although the dipentaerythritol multifunctional acrylates in the example of paragraph 0270 are not dipentaerythritol hexa(meth)acrylate and dipentaerythritol penta(meth)acrylate, given that paragraph 0204 of Furui et al. discloses the equivalence and interchangeability of all the dipentaerythritol multifunctional acrylates, it would have been obvious to one of ordinary skill in the art to use 85% dipentaerythritol hexa(meth)acrylate and dipentaerythritol penta(meth)acrylate, which meets the claimed amount of the first component.
Regarding Claim 5,.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. in view of Hayashi et al. as applied to claim 1 above, and further in view of Mizutani et al. (US 2015/0346408 A1).
Regarding Claim 7, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. Furui et al. further discloses the antiglare sheet (optical laminated member) is produced by coating the resin composition that is to form the antiglare layer with an irregular form on the outermost surface on a transparent base material (para 0246), and drying and curing that antiglare layer (para 0252), and the low refractive index layer is provided on the outer surface of the antiglare sheet of the invention (para 0244) and cured (para 0245). Furui et al. further discloses an image display device employing the antiglare sheet (para 0103; Claim 9).
Furui et al. in view of Hayashi et al. does not disclose a decorative layer laminated on another side of the transparent polymer layer.
Mizutani et al. discloses that the peripheral edge of a surface of a front transparent plate on the image display panel side is often subjected to printing for the purpose of decoration and light shielding (para 0009).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the present invention to modify Furui et al. in view of .
Response to Arguments
Applicant's arguments filed 12/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Furui in view of Hayashi does not disclose the clear hard coat layer being changed to have a desired thickness.
However, as shown in paragraphs 14 and 19-20 above, Furui in view of Hayashi disclose the clear hard coat layer having a thickness of a thickness of 80 nm to 120 nm (0.08-0.12 microns) which satisfies the claimed thickness of 0.01-10 microns which would therefore also satisfy the claimed “desired thickness”. Further, as set forth above, the limitation that the clear hard coat layer is “changed” to have a desired thickness is considered a product-by-process limitation.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787